Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on December 7, 2021 has been entered.


Response to Remarks
Examiner acknowledges and appreciates the amendment filed on Dec. 7, 2021 including a new title which provides informative value in classifying and searching.   
	Thank you.

Applicant's arguments filed Dec. 7, 2021 have been fully considered but they are not persuasive. The claimed invention relies upon one’s interpretation of geometries and orientation.  Spatially relative terms, such as "bottom", "adjacent" and the like, may be used to describe one element or feature's relationship to another element(s) or feature(s) as illustrated in the figures.  It is understood that spatially relative terms are intended to encompass different orientations of the device in use or operation in addition to the orientation depicted in the figures.  For example, if the device in the figures is inverted, elements described as "under" or "beneath" other elements or features would then be oriented "over" the other elements or features.  The device may be otherwise oriented (rotated 90 degrees or at other orientations) and the descriptors of relative spatial relationships used herein interpreted accordingly. 

Claim Rejections - 35 USC § 102 - § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 are rejected under 35 U.S.C. 102(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as unpatentable over Yaworski et al. (US 6,854,996).	

With respect to Claim 1;   Yaworski et al. shows a connector 100 to bring an object 5 into conduction, the connector comprising: 
    PNG
    media_image1.png
    492
    664
    media_image1.png
    Greyscale
[AltContent: textbox (BOTTOM SURFACE)]a pair of fitting bodies comprising a first         housing 130, and a second housing 140  fittable to each other [Fig. 4]; and a filler 160 with which the first 130 and second 140 housing are loaded [Fig. 4], the second        housing 140 includes: an accommodating portion [bound by 146] formed inside the second housing including a bottom surface [Illustrated Above] to accommodate the 5  together with the filler 160; and a receiving portion 144A to be adjacent to the accommodating portion [Fig. 4] through an opening formed on the bottom surface side and receive the filler 160, the receiving portion 144A is formed on an outer surface of the second housing 140 which is located on a same side as the bottom surface and is continuous with the opening and is a recess 144B exposed to an outside [Fig. 4], and the recess is adjacent to the bottom surface [Fig. 4]. 

With respect to Claim 2;   Yaworski et al. shows the accommodating portion [bound by 146] accommodates an end of the object 5.

With respect to Claim 3;   Yaworski et al.  shows the second housing 140  includes a braking portion 150 to be formed in the receiving portion 144A and prevent the filler 160 from moving to a side opposite to the accommodating portion [bound by 132] in the receiving portion 144A.

With respect to Claim 4;   Yaworski et al.  shows the braking portion 150 is a protrusion portion protruding from a surface of the receiving portion 144A in a direction approximately orthogonal to a moving direction of the filler [Fig. 4].

With respect to Claim 5;  Yaworski et al.  shows the braking portion 150 is a part in the receiving portion 144A where a width [Figs. 2, 4] in a direction approximately orthogonal to a moving direction of the filler narrows [to a U-shape] in the moving direction.

With respect to Claim 7;  Yaworski et al.  shows a color of the second housing is different from a color of the filler [Col. 6, line 45].
	

Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                                Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                                   Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.      
    
The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VANESSA GIRARDI/Primary Examiner, Art Unit 2833